8 N.Y.3d 834 (2007)
In the Matter of JOHN PARK, Respondent,
v.
JOHN A. KAPICA et al., Appellants.
In the Matter of JOHN PARK, Appellant,
v.
JOHN A. KAPICA et al., Respondents.
Court of Appeals of the State of New York.
Submitted January 8, 2007.
Decided January 11, 2007.
*835 Motion by Police Conference of New York, Inc. for leave to file a brief amicus curiae on the appeals herein granted. Three copies of a brief with amended caption may be served and an original and 24 copies filed within seven days.